Jones, J.
(dissenting). I would reverse on the dissenting opinion of Mr. Justice Louis M. Greenblott at the Appellate Division with a further observation. There is nothing in the record in the case now before us which would support any inference of intermittent or multiple refusals on the part of this recipient to accept employment calculated to frustrate the legitimate objective of denying relief to a recipient unwilling to help herself.
I would not quarrel with an administrative regulation designed to identify, and thus to exclude, a recipient whose course of conduct could reasonably be said to demonstrate a continuing refusal to accept employment or other purpose to abuse the welfare system. In my opinion, however, an automatic 30-day regulation is not suited to that objective. In this *571instance the commissioner does not challenge the readiness of this recipient to accept suitable employment at any time after her initial unwarranted refusal of a job referral. In that circumstance, to enforce an automatic 30-day suspension in my view is to impose an impermissible penalty.
Chief Judge Breitel and Judges Jasen, and Fuchsberg concur with Judge Gabrielli; Judge Jones dissents and votes to reverse in a separate opinion in which Judge Wachtler concurs; Judge Cooke taking no part.
Order affirmed.